Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following NON-FINAL Office Action is in response to application 16/545,889 filed on 08/20/2019. This communication is the first action on the merits.

Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.

Priority
The Examiner acknowledges Applicant claiming priority from Provisional Application No. 62/725,396 filed 08/31/2018. 

Claim Objections
Claims 12 and 19 are objected to because of the following grammatical informalities:  
Claim 12 recites “wherein the deal-generating module, the outcome-activity- 5associating module, and the effort-estimating module are at least one of circuity and software.” However -- wherein the deal-generating module, the outcome-activity- 5associating module, and the effort-estimating module are at least one of circuitry and software.-- is recommended.  
Claim 19 recites “wherein delivery-estimating module determines, based upon estimated distribution of costs, whether a cost imbalance is associated with at least one period of the deal” however -- wherein delivery-estimating module determines, based upon the estimated distribution of costs, whether a cost imbalance is associated with at least one period of the deal -- is recommended. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “wherein the delivery-outcome associating module iteratively varies the price-per-unit of a resource” however there is insufficient antecedent basis for “the price-per-unit”. Examiner interprets and recommends the claim recite -- wherein the delivery-outcome associating module iteratively varies [[the]] a price-per-unit of a resource --. 
Claim 20 recites: “further comprising a tracking module, wherein the tracking module: varies at least one resource constraint or a parameter representing the constraint; and determines the effect of the constraint as reflected by any corresponding change in the distribution of costs that results; or tracks the effects of excess capacity so that resources can be reallocated to improve 5distribution of costs over the various periods of the deal.” However it is unclear which limitation(s) are in the alternative, i.e. whether the “varies…” and “determines…” limitations are required together in the alternative to “tracks…”, or whether the claim requires “varies…” and either “determines…” or “tracks…”. 
For the purpose of examination, Examiner interprets the claim as reciting “determines the effect of the constraint as reflected by any corresponding change in the distribution of costs that results” in the alternative to “tracks the effects of excess capacity so that resources can be reallocated to improve distribution of costs over the various periods of the deal” consistent with the context of the claims and Applicant’s disclosure1 (at least: [0034]). 
determines the effect of the constraint as reflected by any corresponding change in the distribution of costs that results” however there is insufficient antecedent basis for “the distribution of costs”. Examiner interprets and recommends -- determines the effect of the constraint as reflected by any corresponding change in [[the]] a distribution of costs that results-- be recited. 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four statutory categories because the claims are directed to ineligible software per se. The claims recite a system comprising a plurality of “module[s]” in communication without any structure recited in the claims. The Specification describes that the modules may be implemented as purely software/computer-executable code (at least [0026]: Alternatively, however, one or more of the modules 102, 104, 106 can be implemented in computer-executable code configured to execute upon a general-purpose or application specific computing device so as to cause the device to perform the same procedures.; [0050]) and does not provide a clear, explicit definition which excludes ineligible software per se, further noting dependent claim 12 explicitly recites that the “module[s]” are to be implemented as “software” without any other recited structure (“circuitry” being recited in the alternative) and therefore under broadest reasonable interpretation the claims are interpreted as covering ineligible software per se (see MPEP 2106.03(I)). 
	In an effort to advance prosecution, Examiner recommends amending the claims to recite that the claimed modules are stored in memory and executed by a processor consistent with Applicant’s Specification [0026] to overcome the current software per se rejection and any potential 35 U.S.C. 112(f) interpretation. 

Claims 1-20 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a “method” and “system” for estimating a distribution of efforts and costs of a multi-period deal2 and simulate effects of changes to parameters of the deal on the distribution of efforts and costs, e.g. to estimate and optimize cost and performance of deal/process (Spec: Abstract; [0004]). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:
Step 1: Claims 1-10 are directed to a statutory category, namely a “method”. Claims 11-20 are not directed to a statutory category, see software per se rejection above, however for the purpose of compact prosecution the claims are also considered under the abstract idea analysis below similar to method claims 1-10. 
Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s), namely: 
In claim 1: 
generating a multi-period deal; 
associating at least one effort-based outcome with each activity performed during the multi- 5period deal; 
estimating a distribution of effort over the periods of the deal; 
associating at least one delivery-based cost with each outcome performed during the multi- period deal; 
estimating a distribution of costs over the periods of the deal based on delivery data; 
10outputting a summary of the deal.  
In Claim 2: further comprising determining, based upon the estimated distribution of effort, whether an effort imbalance is associated with at least one period of 15the deal.  
In Claim 3: further comprising tracking a change in the distribution of effort by varying at least one parameter during a tracking of the deal under varying conditions.  20Claim 4,
Claim 4
In Claim 4: further comprising minimizing a total effort of the deal using the estimated distribution of efforts and iteratively varying at least one parameter to reflect tracked changes in the deal.  
In Claim 5: further comprising determining, based upon the estimated 25distribution of costs, whether a cost imbalance is associated with at least one period of the deal.  
In Claim 6:further comprising tracking a change in the distribution of costs by varying at least one parameter during a tracking of the deal under varying conditions. 


In Claim 7: further comprising minimizing a total cost of the deal using the estimated distribution of costs and iteratively varying at least one parameter to reflect tracked changes in the deal.  
In5Claim 8 Claim 8: further comprising estimating a total revenue generated by a tracked completion of the deal, and maximizing an estimated profit by tracking changes in the deal by varying at least one parameter of the deal, wherein the tracked change iteratively varies among at least one of the estimated total revenue, the estimated distribution of efforts, and the estimated distribution of costs.  
In Claim 9: further comprising: 
specifying one or more parameters as a price-per-unit of a resource used during at least one period of the deal; 
iteratively varying the price-per-unit; and 
15determining corresponding changes in the distribution of costs based upon changes in the price-per-unit.  
In In In claim 10: further comprising associating at least one resource constraint with at least one period of the deal and tracking a change in the process by varying the at 20least one resource constraint and determining for each tracked change in the deal a corresponding change in the distribution of costs.  
Regarding claims 11-12, Examiner finds that the claims under the broadest reasonable interpretation fail to recite any functions performed by the claimed “module[s]” (as described in detail in the prior art rejection below), however for the purpose of compact prosecution, Examiner interprets the claimed modules as performing functions as 
In Claim 13: … generate a multi-period deal representation corresponding to a physical process.  
In Claim 14: wherein the deal generated … defines, for each period of the deal, at least one outcome performed during the process.  
In Claim 15: …matches 15relevant delivery-based costs corresponding to each of the outcomes performed during the process. 
In Claim 16: …determines likely changes in distribution of costs resulting from changes in a price-per-unit.  
In Claim 17: … iteratively varies the price-per-unit of a resource.  
In Claim 18: …estimates a distribution 25of costs over each of the periods of the deal based on cost data generated by repeated execution of the process.  
In Claim 19: …determines, based upon estimated distribution of costs, whether a cost imbalance is associated with at least one 30period of the deal.  
In Claim 20: …varies at least one resource constraint or a parameter representing the constraint; and determines the effect of the constraint as reflected by any corresponding change in the distribution of costs that results; or tracks the effects of excess capacity so that resources can be reallocated to improve 5distribution of costs over the various periods of the deal.

The above identified limitations falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed estimation of efforts and costs of a multi-period deal and simulating/tracking changes or effects of varying constraints or parameters of the deal, is found to correspond to the category of: “Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the claimed functions are steps capable of being performed mentally and/or using pen and paper including estimations and determinations, e.g. evaluations or judgements. 

Step 2A – Prong 2: The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
Claims 1-10 merely recite the abstract idea itself and fail to recite any additional elements, e.g. computer structure, for performing the claimed method, let alone any additional elements that would amount to integrating the abstract idea into a practical application, e.g. see MPEP 2106.05(f) finding that mere automation of an abstract idea on a general purpose computer is insufficient to render the claimed invention eligible; and
Claims 11-20 recite a plurality of “modules” for implementing the various functional steps, identified as part of the abstract idea above, however the claimed “modules” are found under BRI to merely include generic computer components, i.e. software instructions and/or circuitry (Claim 12), used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)) and thus the aforementioned elements fail to integrate the abstract idea into a practical application. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to computer “modules” that attempt to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to estimating a distribution of efforts and costs of a multi-period deal and simulating effects of changes to parameters of the deal on the distribution of efforts and costs, i.e. business process analysis and optimization. 
	Claims 1-20 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malkin US 20090157448 A1 (hereinafter “Malkin”).
Claim 1,
Malkin teaches: A method of assembling, tracking and analyzing a model of a financial deal, comprising: ([0004] The invention is directed to systems and methods for analyzing, simulating and optimizing a defined workflow. One object of the invention is to enhance such analysis, simulation, and optimization by integrating the workflow with a financial model that incorporates activity-based costs associated with different stages of the workflow.)
generating a multi-period deal; (Malkin: [0005] A first embodiment of the invention is a computer-based system for analyzing a workflow. The system can include a workflow-generating module for generating a multi-stage workflow corresponding to a physical process, the workflow defining for each stage of the process at least one activity to be performed at that stage.)
associating at least one effort-based outcome3 with each activity performed during the multi- 5period deal; (Malkin: [0021] The workflow-generating module 102 can be further configured to associate at least one parameter with each activity. The parameter can be a parameter that quantifies the manner in which a particular task is performed, for example, or even whether the task is performed at all (e.g., a binary variable).; [0005] A first embodiment of the invention is a computer-based system for analyzing a workflow. The system can include a workflow-generating module for generating a multi-stage workflow corresponding to a physical process, the workflow defining for each stage of the process at least one activity to be performed at that stage.; [0019] Regardless of the nature of the costs, the cost-activity-associating module 104 matches all relevant activity-based costs corresponding to each of the activities performed during the process. Once the activity-based costs are integrated with the other elements of the workflow 200, and the workflow has been in production for a sufficient period of time, the details of activity or task execution can be analyzed to determine a distribution of costs across the various stages of the workflow 200.)
estimating a distribution of effort4 over the periods of the deal; ([0033] Cost data and workflow audit data, at step 406, are used in both the workflow monitoring and controlling applications and also fed to financial monitoring and controlling applications. First, the workflow tools are used to evaluate the performance of the workflow, to determine whether any adjustments are required or if the work is proceeding optimally. Statistics are obtained, such as number of executions, number of times each step is performed, step durations, delays, and so on, as well as summary data gathered in the workflow. These are data items that can be used for decision-making in the workflow.; [0018] The costs associated with an activity can include, for example, fixed costs, variable costs of activity-associated tasks, variable costs based upon time-of-execution of an activity (generally, for any process, the more rapidly an activity must be performed, the higher the cost of the activity). Other costs include the opportunity cost of the wait time between two consecutive stages of the workflow; that is, the cost of opportunities lost because resources that could be otherwise employed more productively elsewhere, but instead not utilized, or are underitilized, waiting for another task to be completed. Still other costs include storage costs associated with an activity, utilization costs of a resource used in conjunction with an activity, and an the effects of excess capacity so that resources can be reallocated so as to improve the distribution of costs over the various stages of the workflow.;  [0034] The owner can determine, for example, that a certain step is performed twice as frequently as another, and take action to reduce the number of times the more frequent step is executed. [0035] Additionally, the financial model optionally can include resource behavior that can span multiple processes, such as the ability of the organization to usefully absorb surpluses.; [0036] When changes are made to the workflow that rearrange the use of existing resources, the financial model that is connected to the workflow can be automatically adjusted.; [0038]: Workflow changes are illustratively made at step 408. At step 410, decisions pertaining to policy changes can be made based on feedback involving the cost distribution. This allows the financial group in the company to monitor the cost outputs of the workflow systems and make global changes to the distribution of costs. Typically, there are a great many different workflows operating in a company, and each one contributes costs and consumes resources. An organization should have a facility for rolling up and distributing down the various costs and resource constraints. From a global financial perspective, a model of costs, activities, and distributions can be built.)
associating at least one delivery-based cost with each outcome performed during the multi- period deal; ([0006]:  For each stage of the workflow, one or more activities can be specified as being performed at that stage. The method also can include associating at least one activity-based cost with each activity performed, and estimating a distribution of costs over the stages of the workflow based on cost data generated by repeated execution of the process.; [0018] The costs associated with an activity can include, for example, fixed costs, variable costs of activity-associated tasks, variable costs based upon time-of-execution of an activity (generally, for any process, the more rapidly an activity must be performed, the higher the cost of the activity). Other costs include the opportunity cost of the wait time between two consecutive stages of the workflow; that is, the cost of opportunities lost because resources that could be otherwise employed more productively elsewhere, but instead not utilized, or are underitilized, waiting for  utilization costs of a resource used in conjunction with an activity, and an implicit cost of allocated overhead, such as those allocated through capital budgeting techniques.; [0019]: the details of activity or task execution can be analyzed to determine a distribution of costs across the various stages of the workflow 200. Accordingly, the cost-distribution-estimating module 106 is configured to estimate a distribution of costs over each of the stages of the workflow based on cost data generated by repeated execution of the process.;  [0031]: Initially, at step 402, a workflow is initially designed, and activity-based cost distributions are also designed. According to one embodiment, both are built together in a single tool. Costs can be assigned to work steps based on fixed cost, calculated from data in the workflow, based on durations, and other factors.)
estimating a distribution of costs over the periods of the deal based on delivery data; (Malkin: [0007]: associate at least one activity-based cost with each activity performed during the workflow, and estimate a distribution of costs over the stages of the workflow based on cost data generated by repeated execution of the process.; [0028] At step 308, the method 300 illustratively includes estimating a distribution of costs over the stages of the workflow based on cost data generated by repeated execution of the process. The method 300 illustratively concludes at step 310.; [0018] The costs associated with an activity can include, for example, fixed costs, variable costs of activity-associated tasks, variable costs based upon time-of-execution of an activity (generally, for any process, the more rapidly an activity must be performed, the higher the cost of the activity). Other costs include the opportunity cost of the wait time between two consecutive stages of the workflow; that is, the cost of opportunities lost because resources that could be otherwise employed more productively elsewhere, but instead not utilized, or are underitilized, waiting for another task to be completed. Still other costs include storage costs associated with an activity, utilization costs of a resource used in conjunction with an activity, and an implicit cost of allocated overhead, such as those allocated through capital budgeting techniques.; [0019]: the details of activity or task execution can be analyzed to determine a distribution of costs across the various stages of the workflow 200. Accordingly, the cost-distribution-estimating module 106 is based on cost data generated by repeated execution of the process.;  [0031]: Initially, at step 402, a workflow is initially designed, and activity-based cost distributions are also designed. According to one embodiment, both are built together in a single tool. Costs can be assigned to work steps based on fixed cost, calculated from data in the workflow, based on durations, and other factors.; [0033]-[0034] This would allow a business process owner, for example, to make evaluations and adjust the workflow based on the real cost of the work. The owner can determine, for example, that a certain step is performed twice as frequently as another, and take action to reduce the number of times the more frequent step is executed. However, based upon cost information, it might be revealed that the cost of the more frequently executed step is only 0.4 times the cost of the second, per execution, and thus the second step actually costs 25% more.)10
outputting a summary of the deal.  ([0033] Statistics are obtained, such as number of executions, number of times each step is performed, step durations, delays, and so on, as well as summary data gathered in the workflow. These are data items that can be used for decision-making in the workflow.; [0038]: The output of each workflow is a set of costs that can be rolled up and then compared with the global model. A financial analyst can review the data and make changes to the global financial model.; [0034] By providing cost information from the financial model embedded in the workflow, the workflow monitoring and controlling applications can present for analysis not just the number of executions, but also real cost data. This would allow a business process owner, for example, to make evaluations and adjust the workflow based on the real cost of the work. The owner can determine, for example, that a certain step is performed twice as frequently as another, and take action to reduce the number of times the more frequent step is executed. However, based upon cost information, it might be revealed that the cost of the more frequently executed step is only 0.4 times the cost of the second, per execution, and thus the second step actually costs 25% more. According to one aspect of the invention, this and other types of cost data presented in the workflow monitoring tool enhances subsequent analysis, simulation, and optimization of the workflow, making such analysis, simulation, and optimization far more relevant to decision makers.)

Claim 2,
Malkin further teaches: further comprising determining, based upon the estimated distribution of effort, whether an effort imbalance is associated with at least one period of 15the deal.  ([0018]: The costs associated with an activity can include, for example, fixed costs, variable costs of activity-associated tasks, variable costs based upon time-of-execution of an activity (generally, for any process, the more rapidly an activity must be performed, the higher the cost of the activity). Other costs include the opportunity cost of the wait time between two consecutive stages of the workflow; that is, the cost of opportunities lost because resources that could be otherwise employed more productively elsewhere, but instead not utilized, or are underitilized, waiting for another task to be completed. Still other costs include storage costs associated with an activity, utilization costs of a resource used in conjunction with an activity, and an implicit cost of allocated overhead, such as those allocated through capital budgeting techniques.; [0025] Other effects that can be analyzed by the system 100, include resource constraints. For example, the resource capacity of skilled worker groups or specialized machinery can impose significant constraints on a process. Some resources are not readily scalable, and thus small or even large variations in resource requirements may not yield corresponding financial benefits. To assess these effects, the system 100 according to still another embodiment can include a simulating module for varying at least one resource constraint, or parameter representing the constraint. It can then be determined the effect of the constraint as reflected by any corresponding change in the distribution of costs that results. Conversely, the simulating module can be configured to simulate the effects of excess capacity so that resources can be reallocated so as to improve the distribution of costs over the various stages of the workflow.; [0030]: The method can further include associating at least one resource constraint with at least one stage of the workflow and simulating a change in the process by varying the at least one resource constraint and determining for each simulated change in the process a corresponding change in the distribution of costs.; [0035]: Additionally, the financial model optionally can include resource behavior that can span multiple processes, such as the ability of the organization to usefully absorb surpluses. The simulation and analysis tools thus are able to provide better information about the possible impact of any proposed change in the workflow. For example, a proposed change to the workflow might reduce the need for a particular resource, but if the surplus resource cannot be utilized, then there is no actual financial benefit to the change. In another example, a proposed change to a workflow might require slightly more of a particular resource. If that resource is at capacity, then the change cannot be implemented, or must be implemented with a higher cost (outsourcing, or the cost of ramping up that resource).; [0036]: When changes are made to the workflow that rearrange the use of existing resources, the financial model that is connected to the workflow can be automatically adjusted. Automatic adjustment allows the sometimes frequent changes to a workflow in production to continuously reflect current cost data to the monitoring and controlling tools.)


Claim 3,
Malkin further teaches: further comprising tracking a change in the distribution of effort by varying at least one parameter during a tracking of the deal under varying conditions.   ([0025] Other effects that can be analyzed by the system 100, include resource constraints. For example, the resource capacity of skilled worker groups or specialized machinery can impose significant constraints on a process. Some resources are not readily scalable, and thus small or even large variations in resource requirements may not yield corresponding financial benefits. To assess these effects, the system 100 according to still another embodiment can include a simulating module for varying at least one resource constraint, or parameter representing the constraint. It can then be determined the effect of the constraint as reflected by any corresponding change in the distribution of costs that results. Conversely, the simulating module can be configured to simulate the effects of excess capacity so that resources can be reallocated so as to improve the distribution of costs over the various stages of the workflow.; [0030]: The method can further include associating at least one resource constraint with at least one stage of the workflow and simulating a change in the process by varying the at least one resource constraint and determining for each simulated change in the process a corresponding change in the distribution of costs.; [0035]: Additionally, the financial model optionally can include resource behavior that can span multiple processes, such as the ability of the organization to usefully absorb surpluses. The simulation and analysis tools thus are able to provide better information about the possible impact of any proposed change in the workflow. For example, a proposed change to the workflow might reduce the need for a particular resource, but if the surplus resource cannot be utilized, then there is no actual financial benefit to the change. In another example, a proposed change to a workflow might require slightly more of a particular resource. If that resource is at capacity, then the change cannot be implemented, or must be implemented with a higher cost (outsourcing, or the cost of ramping up that resource).; [0036]: When changes are made to the workflow that rearrange the use of existing resources, the financial model that is connected to the workflow can be automatically adjusted. Automatic adjustment allows the sometimes frequent changes to a workflow in production to continuously reflect current cost data to the monitoring and controlling tools.)


Claim 5,
Malkin further teaches: further comprising determining, based upon the estimated 25distribution of costs, whether a cost imbalance is associated with at least one period of the deal.  ([0029] Optionally, the method 300 can further include determining, based upon the estimated distribution of costs, whether a cost imbalance is associated with at least one stage of the workflow.)

Claim 6,
Malkin further teaches: further comprising tracking a change in the distribution of costs by varying at least one parameter during a tracking of the deal under varying conditions.  ([0021]:  The simulating module can simulate a change in the distribution of costs by varying the at least one parameter during a simulation of the process under varying conditions, )





Claim 7,
Malkin further teaches: further comprising minimizing a total cost of the deal using the estimated distribution of costs and iteratively varying at least one parameter to reflect tracked changes in the deal.  ([0023]: The minimum total cost of the workflow can be estimated using the estimated distribution of costs and iteratively varying the at least one parameter to reflect simulated changes in the process.)

5Claim 8 Claim 8,
Malkin further teaches: further comprising estimating a total revenue generated by a tracked completion of the deal, and maximizing an estimated profit by tracking changes in the deal by varying at least one parameter of the deal, wherein the tracked change iteratively varies among at least one of the estimated total revenue, the estimated distribution of efforts, and the estimated distribution of costs.  (Malkin: [0024] Likewise, the optimization module of the system can estimate a total revenue generated by a simulated completion of the process. The maximum obtainable profit can be estimated by simulating a change in the process by varying at least one parameter of the workflow. More particularly, the optimization module can iteratively vary the estimated total revenue and/or the estimated distribution of costs by varying the relevant parameters so as to identify the conditions resulting in a maximum profit. Various known mathematical techniques can be implemented by the optimization, such Lagrange Optimization.; [0025]: Other effects that can be analyzed by the system 100, include resource constraints. For example, the resource capacity of skilled worker groups or specialized machinery can impose significant constraints on a process. Some resources are not readily scalable, and thus small or even large variations in resource requirements may not yield corresponding financial benefits. To assess these effects, the system 100 according to still another embodiment can include a simulating module for varying at least one resource constraint, or parameter representing the constraint. It can then be determined the effect of the constraint as reflected by any corresponding change in the distribution of costs that results. Conversely, the simulating module can be configured to simulate the effects of excess capacity so that resources can be reallocated so as to improve the distribution of costs over the various stages of the workflow.; [0035]: Additionally, the financial model optionally can include resource behavior that can span multiple processes, such as the ability of the organization to usefully absorb surpluses. The simulation and analysis tools thus are able to provide better information about the possible impact of any proposed change in the workflow. For example, a proposed change to the workflow might reduce the need for a particular resource, but if the surplus resource cannot be utilized, then there is no actual financial benefit to the change. In another example, a proposed change to a workflow might require slightly more of a particular resource. If that resource is at capacity, then the change cannot be implemented, or must be implemented with a higher cost (outsourcing, or the cost of ramping up that resource).; [0036]: When changes are made to the workflow that rearrange the use of existing resources, the financial model that is connected to the workflow can be automatically adjusted. Automatic adjustment allows the sometimes frequent changes to a workflow in production to continuously reflect current cost data to the monitoring and controlling tools.)

Claim 9,
Malkin further teaches: further comprising: specifying one or more parameters as a price-per-unit of a resource used during at least one period of the deal; iteratively varying the price-per-unit; and 15determining corresponding changes in the distribution of costs based upon changes in the price-per-unit.  ([0030]: The method, moreover, can specify one or more parameters as the price-per-unit of a resource used during at least one stage of the workflow, and can further comprise iteratively varying the price-per-unit and, in response thereto, determining corresponding changes in the distribution of costs based upon changes in the price-per-unit. )

Claim 10,
Malkin further teaches: further comprising associating at least one resource constraint with at least one period of the deal and tracking a change in the process by varying the at 20least one resource constraint and determining for each tracked change in the deal a corresponding change in the distribution of costs. ([0030]: The method can further include associating at least one resource constraint with at least one stage of the workflow and simulating a change in the process by varying the at least one resource constraint and determining for each simulated change in the process a corresponding change in the distribution of costs.)

Claim 11,
Malkin teaches: A system of assembling, tracking and analyzing a model of a financial deal, comprising: 25a deal-generating module; an outcome-activity-associating module in communication with the deal-generating module; an effort-estimating module in communication with the deal-generating module and the outcome-activity-associating module; 30a delivery-outcome-associating module in communication with the deal-generating module; and a delivery-estimating module in communication with the deal-generating module and the delivery-outcome-associating module. (Malkin at least: Fig. 1; [0014]: Additionally, the system 100 illustratively 
Examiner notes for clarity of the record that under the broadest reasonable interpretation claims 11 and 12 fail to recite any functions performed by the claimed “modules”, instead the claims merely recite that there are a plurality of modules, e.g. software executable code, “in communication” in the system without any details of the functions or elements performed by the various modules, e.g. the “outcome-activity-associating module” is recited however the claims fail to describe any details of outcomes, activities, or any associating, and thus the various descriptors of “deal-generating”, “outcome-activity-associating”, etc. of the claimed modules merely serve as names or labels of the modules that provide meaning to the human reader independent of the intended computer system, i.e. are merely what the data or computer modules/instructions represent or convey to the human mind (similar to the example in MPEP 2111.05 of a table containing batting averages, where the information only has significance to a user reading the information). Therefore, the various names of the modules are found to be merely nonfunctional descriptive material that cannot provide a patentable distinction (see 2111.05) and Malkin’s teachings of modules, including circuitry or code, clearly teach the claimed system of claims 11-12 (Malkin: [0005]; [0015]; Fig. 1; [0042]-[0043]), further noting the additional teachings of Malkin that describe the specific functions performed by these claimed modules as recited in dependent claims 13-20 not currently recited or required in parent claims 11-12. 

Claim 12,
Malkin further teaches: wherein the deal-generating module, the outcome-activity- 5associating module, and the effort-estimating module are at least one of circuity and software.  ([0015] One or more of the workflow-generating module 102, the cost-activity-associating module 104, and the cost-distribution-estimating module 106 can be implemented in hardwired circuitry configured to process data and execute the procedures described herein. Alternatively, however, one or more of the modules 102, 104, 106 can be implemented in computer-executable code configured to execute upon a general-purpose or application specific computing device so as to 

Claim 13,
Malkin further teaches: wherein the deal-generating module is adapted to generate a multi-period deal representation corresponding to a physical process.  ([0016] Operatively, the workflow-generating module 102 generates a multi-stage workflow representation corresponding to a physical process, whether a business process or some other process involving multiple activities at various stages.)

Claim 14,
Malkin further teaches: wherein the deal generated by the deal-generating module defines, for each period of the deal, at least one outcome performed during the process.  ([0016] Operatively, the workflow-generating module 102 generates a multi-stage workflow representation corresponding to a physical process, whether a business process or some other process involving multiple activities at various stages. The workflow generated by the workflow-generating module 102, accordingly, defines for each stage of the workflow at least one activity performed during the process.; [0021] The workflow-generating module 102 can be further configured to associate at least one parameter with each activity. The parameter can be a parameter that quantifies the manner in which a particular task is performed, for example, or even whether the task is performed at all (e.g., a binary variable).; [0005] A first embodiment of the invention is a computer-based system for analyzing a workflow. The system can include a workflow-generating module for generating a multi-stage workflow corresponding to a physical process, the workflow defining for each stage of the process at least one activity to be performed at that stage.; [0019] Regardless of the nature of the costs, the cost-activity-the details of activity or task execution can be analyzed to determine a distribution of costs across the various stages of the workflow 200.)

Claim 15,
Malkin further teaches: wherein the delivery-outcome-associating module matches 15relevant delivery-based costs corresponding to each of the outcomes performed during the process.  ([0019] Regardless of the nature of the costs, the cost-activity-associating module 104 matches all relevant activity-based costs corresponding to each of the activities performed during the process.; [0018] The costs associated with an activity can include, for example, fixed costs, variable costs of activity-associated tasks, variable costs based upon time-of-execution of an activity (generally, for any process, the more rapidly an activity must be performed, the higher the cost of the activity). Other costs include the opportunity cost of the wait time between two consecutive stages of the workflow; that is, the cost of opportunities lost because resources that could be otherwise employed more productively elsewhere, but instead not utilized, or are underitilized, waiting for another task to be completed. Still other costs include storage costs associated with an activity, utilization costs of a resource used in conjunction with an activity, and an implicit cost of allocated overhead, such as those allocated through capital budgeting techniques.; [0019]: the details of activity or task execution can be analyzed to determine a distribution of costs across the various stages of the workflow 200. Accordingly, the cost-distribution-estimating module 106 is configured to estimate a distribution of costs over each of the stages of the workflow based on cost data generated by repeated execution of the process.;  [0031]: Initially, at step 402, a workflow is initially designed, and activity-based cost distributions are also designed. According to one embodiment, both are built together in a single tool. Costs can be assigned to work steps based on fixed cost, calculated from data in the workflow, based on durations, and other factors.)

Claim 16,
wherein the delivery-estimating module determines likely changes in distribution of costs resulting from changes in a price-per-unit.  ([0022]: The cost-distribution-estimating module 106 can correspondingly determine the likely changes in the distribution of costs resulting from changes in the price-per-unit.)

Claim 17,
Malkin further teaches: wherein the delivery-outcome-associating module iteratively varies the price-per-unit of a resource.  ([0022]: The cost-activity-associating module 104 can be configured to iteratively vary the price-per-unit of a resource.)

Claim 18,
Malkin further teaches: wherein the delivery-estimating module estimates a distribution 25of costs over each of the periods of the deal based on cost data generated by repeated execution of the process.  ([0019]: Accordingly, the cost-distribution-estimating module 106 is configured to estimate a distribution of costs over each of the stages of the workflow based on cost data generated by repeated execution of the process.)

Claim 19,
Malkin further teaches: wherein delivery-estimating module determines, based upon estimated distribution of costs, whether a cost imbalance is associated with at least one 30period of the deal.  ([0020] The cost-distribution-estimating module 106 can, according to one embodiment, be further configured to determine, based upon the estimated distribution of costs, whether a cost imbalance is associated with at least one stage of the workflow.)

Claim 20,
Malkin further teaches: further comprising a tracking module, wherein the tracking module: varies at least one resource constraint or a parameter representing the constraint; and determines the effect of the constraint as reflected by any corresponding change in the distribution of costs that results; or tracks the effects of excess capacity so that resources can be reallocated to improve 5distribution of costs over the various periods of the deal.(Malkin: [0025]: To assess these effects, the system 100 according to still another embodiment can include a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over:
Malkin, as applied to parent claim 1 above, in view of
Shiraki et al. US 20190205804 A1 (hereinafter “Shiraki”).20Claim 4,Claim 4
Claim 4,
Malkin teaches all the limitations of parent claim 1 as described above.
Malkin further teaches: further comprising … iteratively varying at least one parameter to reflect tracked changes in the deal.  ([0023]:  The minimum total cost of the workflow can be estimated using the estimated distribution of costs and iteratively varying the at least one parameter to reflect simulated changes in the process.)
Malkin fails to clearly articulate: further comprising minimizing a total effort of the deal using the estimated distribution of efforts and iteratively varying at least one parameter to reflect tracked changes in the deal.  (bold emphasis added)
Although Malkin clearly describes minimizing total cost based on distribution of cost and iteratively varying parameters to simulate changes [0023] including resource optimization by simulating changes to distribution of resources that include reducing the need for a resource [0035]-[0036] and reallocating excess capacity to optimize the workflow and associated costs [0025]: “Conversely, the simulating module can be configured to simulate the effects of excess capacity so that resources can be reallocated 
Shiraki however, in analogous art of process optimization and planning teaches: teaches: further comprising minimizing a total effort of the deal using the estimated distribution of efforts and iteratively varying at least one parameter to reflect tracked changes in the deal.  (bold emphasis added) (Shiraki: [0076] The work plan optimization unit 110 calculates estimated working hours for each working process of each worker by using, for example, the total sum average C of decrease rate A for each worker and decrease rate B for each working process. The decrease rate A for each worker is a mean value of ratios between working hours at each number of times of carrying out and the working hours at the first time with respect to all the working processes that target workers have carried out. That is, the decrease rate A for each worker denotes a degree of decrease of working hours of the target workers for all the working processes. The decrease rate B for each working process is a mean value of ratios between working hours at each number of times of carrying out and the working hours at the first time with respect to all the workers who have carried out the target working process. That is, the decrease rate B for each working process denotes a degree of decrease of working hours of the target working process for all the workers. The work plan optimization unit 110 calculates decrease rate D between working hours at the first time of carrying out and working hours at each number of times, by using the total sum average C of the decrease rate A for each worker and the decrease rate B for each working process, when each worker performs each working process. Then, the work plan optimization unit 110 calculates estimated working hours on a worker-by-worker basis for each working process for each number of times of carrying out, by multiplying working hours at the first time of carrying out a target working process and the decrease rate D.; [0077] Next, in a step S1103, the work plan optimization unit 110 optimizes allocation of workers to each working process. Specifically, the work plan optimization unit 110 optimizes allocation of workers so as to minimize the total estimated working hours of all the working processes. ;  [0078] The work plan optimization unit 110 uses, as an optimization method of allocation of workers, linear programming, for example. That is, the work plan optimization unit 110 sets type and quantity of working processes to be processed on that day, on-duty hours of each worker who work on that day, and estimated working hours of each working process as a constraint 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Malkin’s system and method(s) for estimating and simulating distributions of efforts and costs of a deal/process, as described above, to clearly include minimizing a total effort of the deal using the estimated distribution of efforts in view of Shiraki in order to optimize work plans and worker allocation (Shiraki: [0077]-[0078]) by taking into consideration division of work and worker proficiency in order to reduce working hours (Shiraki: [0001]-[0011]) and ultimately reduce cost (Malkin: [0025]: “Conversely, the simulating module can be configured to simulate the effects of excess capacity so that resources can be reallocated so as to improve the distribution of costs over the various stages of the workflow”; [0018] The costs associated with an activity can include, for example, fixed costs, variable costs of activity-associated tasks, variable costs based upon time-of-execution of an activity (generally, for any process, the more rapidly an activity must be performed, the higher the cost of the activity). Other costs include the opportunity cost of the wait time between two consecutive stages of the workflow; that is, the cost of opportunities lost because resources that could be otherwise employed more productively elsewhere, but instead not utilized, or are underitilized, waiting for another task to be completed. Still other costs include storage costs associated with an activity, utilization costs of a resource used in conjunction with an activity, and an implicit cost of allocated overhead, such as those allocated through capital budgeting techniques.; [0030]: The method similarly can include estimating a total revenue generated by a simulated completion of the process, and maximizing an estimated profit by simulating changes in the process by varying at least one parameter of the workflow, wherein the simulated change iteratively varies at least one among an estimated total revenue and the estimated distribution of costs.;[0036] When changes are made to the workflow that rearrange the use of existing resources, the financial model that is connected to the workflow can be automatically adjusted.) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Malkin and Shiraki, as described above, in the same field of process analysis and optimization and in the combination each element merely would have performed the 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure describing system and method(s) of effort estimation and cost analysis for process planning:
M. Buco, D. Rosu, D. Meliksetian, F. Wu and N. Anerousis, "Effort instrumentation and management in service delivery environments," 2012 8th international conference on network and service management (cnsm) and 2012 workshop on systems virtualiztion management (svm), 2012, pp. 257-260.
Cantor et al. US9251484B2 
Rajasenan US8073731B1
Shih et al. US10552774B2
Bassin et al. US10372593B2

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Examiner, Art Unit 3624                                                                                                                                                                                                        

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For ease of reference, Examiner cites to Applicant’s Pre-grant Publication (US20200074368A1) when referring to Applicant’s disclosure in this Office Action 
        2 “deal” understood broadly to include service offerings having service elements or activities, e.g. a workflow or other business process (Spec: [0003]; [0015])
        3 Examiner finds that the BRI of “outcome” includes an executed [sub-]task of an associated activity, e.g. noting Applicant’s spec. describing that the “outcomes” are “executed” or “performed” and are hierarchically related to or a feature of the activities (at least Fig. 2; [0031]: Regardless of the nature of the costs, the delivery-outcome-associating module 108 matches relevant delivery-based costs corresponding to each of the outcomes performed during the service. Once the delivery-based costs are integrated with the other services of the deal 200, and the deal has been in production for a sufficient period of time, the details of delivery and outcome execution can be assembled to determine a distribution of costs across the various periods of the deal 200.; [0033]: The deal-generating module 102 can be further configured to associate at least one parameter with each delivery. The parameter can be a parameter that quantifies the manner in which a particular outcome is performed, for example, or even whether the outcome is performed at all (e.g., a binary variable).) 
        4 Examiner finds that the BRI of “efforts” includes resource efforts (Spec: [0041]-[0043]) and thus the distribution of efforts includes the distribution of resources used or required [to perform the outcome/activity]; YourDictionary Definition (https://www.yourdictionary.com/effort): “effort”: “The using of energy to get something done”